Citation Nr: 1754613	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  16-56 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC), based on entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Robin E. Hood, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION


The Veteran, who passed away in December 1976, served on active duty from January 1951 to December 1952 and from January 1953 to May 1959.  The Appellant seeks surviving spouse benefits.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Appellant testified before the undersigned at a May 2017 hearing.  A transcript of that hearing is of record.

The Board notes that the RO denied an October 2015 claim for DIC in a December 2015 decision because no new and material evidence was presented.  However, the October 2015 claim for DIC which the RO used as the basis of the denial was not filed by the Appellant, but by the Veteran's ex-wife.  The Appellant's claim was first filed in May 2014, followed by a September 2014 rating decision.  The Appellant then filed a second claim for DIC in July 2015, within one year of the September 2014 decision.  The Board finds the July 2015 claim and submitted evidence to be material to the matter and thus the September 2014 decision did not become final and the notice of disagreement is timely.  38 C.F.R. § 3.356(b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Board finds that additional development is required for the claim on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim. 

DIC may be awarded to a Veteran's surviving spouse, children, or parents for death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312(2017).  If a Veteran's death is not due to a service-connected disability, a surviving spouse may still be entitled to DIC benefits in the same manner as if a Veteran's death were service-connected if a Veteran was, at the time of death, in receipt of, or entitled to receive, compensation for a service-connected disability rated totally disabling if:  (1) the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death; (2) the disability was continuously rated totally disabling for a period of not less than five years from the date of the Veteran's discharge or other release from active duty; or (3) the Veteran was a former prisoner of war, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22(a) (2017).

The Veteran's death certificate indicates that cause of death was subarachnoid hemorrhage due to hypertension.  The RO has indicated that the Veteran was not service connected for any disabilities.  Service medical records indicate that the Veteran was diagnosed with encephalopathy due to head trauma during service.  March 1959 service medical records show that it was recommended that the Veteran be permanently retired with disability rated 100 percent under VA Code 9008 for encephalopathy due to trauma, with complete social and industrial inadaptability.  At a May 2017 hearing, the Appellant testified that prior to the Veteran's death, he had been receiving disability payments from VA.  The Appellant also submitted statements indicating that the Veteran's dependents had been receiving Chapter 35 education benefits prior to the Veteran's death, indicating the Veteran was rated 100 percent for compensation purposes.  The evidence of record is unclear as to whether or not the Veteran was receiving disability benefits, as the record does not contain the Veteran's compensation claim file prior to his death in 1976.  Therefore, remand is necessary to obtain those records. 

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA records that are not already associated with the claims file.  Specifically, obtain the Veteran's compensation claims file dated prior to his death in December 1976.  Obtain any education benefits records from the Veteran's claims file, or for any dependents.  Any unsuccessful attempts to secure those records must be documented in the claims file.

2.  Then, refer this case to a specialist for a medical opinion regarding any relationship between the in-service head trauma or diagnosed encephalopathy, and subarachnoid hemorrhage due to hypertension.  The examiner must review all pertinent evidence of record, including the Veteran's service personnel records, service medical records, and post-service medical records, specifically the June 2017 private medical opinion by Dr. A.M.  Additionally, the examiner is asked to consider the Appellant's assertions regarding the Veteran's cause of death, including the May 2017 testimony.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent greater probability) that the Veteran's cause of death, subarachnoid hemorrhage, including as due to hypertension, was caused or related to service, including repeated head trauma, and in-service diagnosed encephalopathy.  The rationale for all opinions expressed must be provided.   

3.  Then, readjudicate the claim.  If any decision is adverse to the Appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

